Citation Nr: 1230216	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-30 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include as secondary to a service-connected bilateral knee disability.

2.  Entitlement to service connection for a back disability, to include as secondary to a service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  In June 2012, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran contends that he developed a right foot disability in service.  Specifically, in statements and at his hearing, the Veteran reported that he developed ulceration of the right foot heel due to a poor fitting boot worn during service in Vietnam.  Alternatively, he claims that he developed a right foot disability manifested by pain due to the service-connected bilateral knee disabilities.  He reported that the in-service right knee surgery and treatment with a cast caused his right foot to be out of alignment resulting in a limp and pain in the right foot.  The Veteran also claims that he developed a back disability due to the service-connected bilateral knee disabilities.

The Veteran's service medical records show that in August 1969 the Veteran complained of lumbar pain.  The impression was lumbar strain.  On separation examination in March 1971, the Veteran denied a history of skin, foot, or back trouble, and his right foot and back were clinically evaluated as normal.  

After service, VA treatment records contain a November 2006 x-ray of the lumbar spine that revealed mild lumbar spondylosis.  A November 2006 x-rays of the right foot showed mild degenerative changes and prominent calcaneal spur.  VA clinical treatment notes in December 2006 show recorded a finding of callus/corn on the right great and fourth toes.  The clinician noted that the toes had the appearance of being in chronically ill-fitting shoes.  In January 2007, the Veteran reported a history of lesions in the right toes for approximately six years.  The clinician noted that the Veteran had apparently injured his right foot in the past and walked with a limp.  The assessment was hyperkeratosis and possible onychomycosis of the right great and fourth toes.  In January 2008 the Veteran was diagnosed with right fourth toe hyperkeratosis.  In April 2008, the Veteran reported back pain which he related to the in-service right knee surgery and treatment with a cast.  

On VA examination in February 2007, the Veteran reported ulceration of the right heel in Vietnam due to a poor fitting shoe.  Following an examination of the Veteran, the examiner diagnosed right posterior heel ulceration, secondary to malfitting military boot, and opined that there was no good scientific evidence to support the fact that the Veteran's right foot disability, specifically the callous formation of the fourth toe, which had already resolved, was in any way related to the Veteran's bilateral knee disability.  The examiner further noted that the right heel ulceration reported in service was now resolved, and an opinion regarding its etiology could not be stated without resorting to speculation.  

With regard to a back disability, at the February 2007 VA examination, the Veteran also reported onset of back pain five to six years earlier, with no history of trauma.  The examiner diagnosed chronic lumbosacral strain superimposed on mild degenerative joint disease.  In an addendum report in March 2007, the examiner opined that there was no good scientific evidence in the literature to support a finding that the bilateral knee disability could cause the lumbar spine disability.  Therefore, it was less likely than not that the Veteran's back disability was the result of the bilateral knee disability.  

Initially, the Board observes that the Veteran is competent to testify as to a continuity of symptoms, such as skin problems, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  While the February 2007 VA examiner rendered an opinion that the Veteran's right foot callous formation of the fourth toe was not in any way related to the Veteran's bilateral knee disability, because the Veteran has indicated that he has experienced skin problems during and since service, and no opinion was provided as to whether any right foot skin disorder is related to service, the relationship between any current skin disorder and his in-service skin problems remains unclear.  

Additionally, with respect to the claims for service connection for a right foot disability and back disability as secondary to the service-connected bilateral knee disability, while the VA examiner opined that there was no good scientific evidence to support a finding that the bilateral knee disability could cause the lumbar spine disability or the right foot callous formation of the fourth toe, the VA examiner failed to specifically state whether the Veteran's claimed disabilities were aggravated by his service-bilateral knee disability.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that additional VA examinations are  warranted to address whether the Veteran's disabilities had onset in service, or have been caused or aggravated by his service-connected bilateral knee Osgood-Schlatter's degenerative joint disease.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, the most recent VA medical records associated with the claims file are dated in June 2010.  To aid in adjudication, any subsequent VA medical records should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since June 2010.  

2.  After the above records have been obtained, schedule the Veteran for a VA skin examination for the purpose of ascertaining the etiology of any current right foot disability manifested by a skin condition.  The examiner should review the claims folder and note that review in the examination report.  The examiner should reconcile the findings with all other pertinent evidence of record, including the Veteran's service records, the post-service treatment records, and the February 2007 VA examination findings.  The rationale for all opinions should be provided.  All indicated tests should be performed, and all findings reported in detail.  Specifically, the examiner should provide the following: 

(a)  Diagnose all current right foot skin disabilities, to include hyperkeratosis. 

(b)  State whether it is at least as likely as not (50 percent probability or greater) that any current right foot skin disability is related to the Veteran's period of active service.  The examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(c)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right foot skin disability was caused by the service-connected bilateral knee disabilities?

(d) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right foot skin disability was aggravated (permanently increased in severity beyond the natural progress of the disability) by the service-connected bilateral knee disabilities?

3.  Schedule the Veteran for a VA orthopedic examination for the purpose of ascertaining the nature and etiology of any right foot or back disabilities.  The examiner must review the claims file and the examination report should note that review.  The examiner should reconcile the findings with all other pertinent evidence of record, including the Veteran's service records, the post-service treatment records, and the February 2007 VA examination findings.  The rationale for all opinions must be provided.  All necessary tests should be performed and all findings should be reported in detail.

(a)  The examiner should diagnose any right foot disability found, to include degenerative changes and prominent calcaneal spur.

(b)  Is it at least as likely as not (50 percent or greater probability) that any current right foot disability is related to service?  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(c)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right foot disability was caused by the service-connected bilateral knee disabilities?

(d)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right foot disability was aggravated (permanently increased in severity beyond the natural progress of the disability) by the service-connected bilateral knee disabilities?

(e)  The examiner should diagnose any lumbar spine disability found.

(f)  Is it at least as likely as not (50 percent or greater probability) that any current lumbar spine disability is related to service?  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(g)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disability was caused by the service-connected bilateral knee disabilities?

(h)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disability was aggravated (permanently increased in severity beyond the natural progress of the disability) by the service-connected bilateral knee disabilities?

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

